Citation Nr: 0429023	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-20 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the calculated amount of $20,981.00.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel












 INTRODUCTION

The veteran served on active duty from January 1995 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 decision by the Committee on Waivers 
and Compromises (Committee) of the St. Petersburg, Florida 
Regional Office (RO).  


FINDINGS OF FACT

1.  The VA issued the veteran a compensation check with an 
erroneous amount of $22,028 which was deposited into the 
veteran's checking account May 6, 2002 through direct deposit 
with the her bank.  Minus the amount owed to the veteran, 
this action resulted in an overpayment of $20,981.00

2.  The veteran was informed on several occasions prior to 
the bank's receipt of check that she would be receiving a 
large incorrect deposit that needed to be returned to VA.  

3.  The veteran never returned this incorrect deposit to the 
VA and all funds from that deposit were spent as reported by 
the veteran by July 10, 2002.

4.  The creation of the indebtedness of $20,981.00 was the 
result of the veteran's intent to seek an unfair advantage in 
order to receive excess VA benefits which constitutes bad 
faith on her part.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of 
$20,981.00, of excess compensation benefits, is precluded by 
a finding of bad faith on the part of the veteran.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The basic facts are not in dispute.  Service connection is 
currently in effect for major depression and a left knee 
disability.  On October 16, 2000, the veteran underwent an 
arthroscopy on the left knee at a VA facility.  A March 2001 
rating decision granted the veteran entitlement to a 
temporary total evaluation for convalescence for left knee 
surgery for the period from October 16, 2000, to November 30, 
2000, and increased a 10 percent rating in effect for this 
disorder to 20 percent.  The veteran was informed of these 
actions in a March 30, 2001 supplemental statement of the 
case.  The veteran was again informed of these actions by an 
April 18, 2001 letter.  She was informed that she would 
receive $2116 from November 1, 2000 to November 30, 2000 due 
to a temporary grant of a 100 percent rating for 
convalescence, and $322 a month effective December 1, 2000.  

In July 2001, the Board increased a 20 percent rating which 
had been in effect for the left knee disability to 30 
percent.  Also in July 2001, the RO implemented the Board 
decision and assigned a 30 percent rating for the left knee 
disorder effective from September 4, 1998, to October 15, 
2000, a 100 percent rating for convalescence from October 16 
to November 30, 2000, and 30 percent thereafter.  The veteran 
was informed of the corresponding amount of the checks she 
would be receiving in a July 2001 letter.  In this letter she 
was again informed that she would receive $2116 from November 
1, 2000, to November 30, 2000, due to a temporary increase 
for convalescence, and $459 per month thereafter.  The 
veteran was also informed that this amount was reduced to 
$427 per month on July 14, 2004, when her child turned 18 
years of age.

On April 26, 2002, the RO denied a claim for special monthly 
compensation.  In that rating decision it was incorrectly 
reported that the temporary 100 percent rating was effective 
from October 16, 2000, to November 30, 2001, and the 
evaluation was subject to reduction to the pre-surgical rate 
of 30 percent effective December 1, 2001.  In an April 2002 
letter she was informed in part that she would receive $2,116 
per month effective November 1, 2000, based on a hospital 
adjustment, $2,189 per month effective December 1, 2000, 
based on a legislative increase, $2,315 per month effective 
April 1, 2001 based on the addition of a dependent, and $524 
per month effective December 1, 2001.  

Attached to a copy of this letter in the claims file are two 
notes from RO personnel.  The first note indicates that the 
veteran was to be called and asked to return the "big" 
check she was going to receive due to a VA error.  A second 
note dated May 10, 2002, indicates that a check for $22,028 
went into the veteran's account.  The veteran had been asked 
to send the check back and as of May 16, 2002, the check had 
not been returned.

Of record is a Report of Telephone Contact between the RO and 
the veteran dated April 29, 2002.  The veteran was told at 
that time, to send the check back when she received it.  The 
veteran indicated that she had direct deposit.  She was told 
to call the bank and have the check sent back.  

A further report of contact dated April 30, 2002, indicates 
that the veteran was told that she must call the bank, as she 
would be receiving an "astronomical" amount of money that 
was incorrect, which needed to be sent back to be 
reprocessed.  There is no indication that the veteran was 
told the specific amount of the overpayment.  Records do show 
that the veteran at some point called the RO requesting the 
exact amount of the check and/or the check number or 
reference number.

A corrected rating decision was sent to the veteran on May 
21, 2002.  It showed the correct period of convalescence, 
resulting in a temporary total payment from November 1, 2000, 
to December 1, 2000.

A July 2002 letter to the veteran again indicates that the 
veteran's disability compensation award had been amended, and 
showed the correct dates of November 1, 2000, to December 1, 
2000, for the award of the veteran's temporary total rating.  
It was noted in that letter that the veteran owed money to 
VA.  It was also noted that all or part of her benefits would 
be withheld until the full amount or balance of the debt was 
otherwise paid.

Received on July 15, 2002 was the veteran's request for a 
waiver of this amount of overpayment, dated July 10, 2002.  
At that time, the veteran indicated that she had been told 
that she would receive an overpayment in error.  She further 
indicated that she requested that exact amount of 
overpayment, such that she could have the bank return the 
funds to VA.  She indicated she was informed that the amount 
of overpayment was $19,000, which is what she told her bank.  

However, because that amount was different from the actual 
amount deposited, the Bank did not return the funds and 
instead deposited them in the veteran's account.  The veteran 
stated that, because the funds were deposited in her account, 
she assumed that the erroneous amount had been returned and 
the funds in her account were correct.  She reported that at 
the present she no longer had any of these funds and only 
received income in the form of VA compensation checks and 
vocational rehabilitation checks, and could not afford to 
repay these funds.

In a decision dated July 15, 2002, the Committee on Waivers 
and Compromises denied the veteran's request for waiver of 
the indebtedness in the amount of $20,891.  In its decision, 
the Committee indicated that it had determined that the 
veteran's conduct in connection with the overpayment 
exhibited bad faith.  The committee found that the veteran 
was informed of the overpayment, knew she was not entitled to 
the large overpayment, and still kept it and spent it, which 
the committee found constituted bad faith, which precluded by 
law the granting of a waiver.

Also submitted was a letter dated August 20, 2002, from the 
branch manager of the veteran's bank.  It indicates that the 
veteran contacted her on April 30, 2002, to return an 
incoming deposit.  That person indicated that the bookkeeping 
department required an exact dollar amount to return items.  
The veteran informed the bank official that the incoming item 
was in the amount of $19,000.  This official indicated that 
she requested in writing to the bank's bookkeeping department 
that this item was to be returned.  This person further 
indicated that a deposit was received in the veteran's 
account on May 6, 2002, in the amount of $22,028, and was not 
returned because there was not a match on the date or amount.

In the veteran's notice of disagreement dated August 2002, 
the veteran again stated that she was told that the 
overpayment was $19,000.00, and that when she received the 
amount of $22,028.00 deposited in her account, she assumed 
that she was entitled to it because the representatives she 
had spoken to at the VA had never given her that dollar 
amount.

The Board notes the calculated amount of $20,981.00 
represents the difference between the amount of the erroneous 
deposit, and the amount of money that was actually owed to 
the veteran.

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  

This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a). 

The United States Court of Appeals for Veterans Claims 
(Court) has specifically held that the notice and duty-to-
assist provisions of the VCAA do not apply to these types of 
appeals. See Barger v. Principi, 16 Vet. App. 132 (2002).

A waiver of recovery of an overpayment of compensation 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience. 38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of 
compensation benefits may not be waived where there is an 
indication of fraud, misrepresentation, or bad faith. 38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.963.

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government." 

A debtor exhibits lack of good faith where the debtor's 
conduct shows an "absence of an honest intention to abstain 
from taking unfair advantage of the ... Government."  The 
Board also notes that any misrepresentation of material fact 
must be "more than non- willful or mere inadvertence."  38 
C.F.R. § 1.962(b) (2003).

The veteran is not questioning the validity of the debt; 
rather she is arguing that this debt was due to 
administrative error, and she did not realize that she was 
not entitled to the amount deposited by the VA.  In this 
regard the controlling legal authority provides that sole 
administrative error connotes a situation in which a claimant 
neither had knowledge of nor should have been aware of the 
erroneous award.  Further, neither the claimant's actions nor 
her failure to act must have contributed to payment pursuant 
to the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10); 38 
C.F.R. § 3.500(b)(2).  

As the veteran knew of the erroneous check prior to its 
deposit, the Board finds that the indebtedness at issue was 
not created solely as a result of administrative error.

As noted above, the VA issued a check in an incorrect amount 
and the check was deposited in the veteran's bank account 
through direct deposit.  The veteran contends that because 
she was told the erroneous amount of the check would be 
$19,000.00, and that the exact amount deposited was 
$22,028.00, her bank did not return the deposit.  This has 
been confirmed by the bank.  She further contends that, 
because the funds deposited did not match the amount that she 
had been told she would be overpaid, she believed that the 
check representing the overpayment had been returned, and she 
therefore did not realize that she was not entitled to the 
amount that was deposited in her account.  

However, prior to the check being credited to the veteran's 
account, the record shows that the veteran was fully informed 
that the overpayment would involve a large amount of money, 
and that the deposit had to be returned to the VA.  Assuming 
the veteran was told that the erroneous deposit would be 
$19,000.00, the veteran must have realized, when she received 
a deposit in her account in excess of $20,000, that this was 
the erroneous deposit that she had been told to return to VA, 
and that she was not entitled to keep this deposit.  

The veteran was told numerous times, in both letters and 
phone conversations, that she would be receiving a deposit 
which must be returned to the VA.  The Board finds that the 
veteran knew or should have known, regardless of whether or 
not she was told the deposit would be $19,000, when it in 
fact it was $22,028, that she was not entitled to this large 
amount of money, and that this was the money that the VA had 
requested numerous times to have returned.  She has indicated 
that she believed the check was returned and the excess funds 
belonged to her.  However, she has not provided an adequate 
explanation as to why she believed that the sudden 
unexplained appearance of such a large amount of money in her 
account belonged to her.  The Board does not find the 
veteran's statement that she felt she was entitled to this 
money, in light of the fact that she had been told she would 
be receiving a very large incorrect deposit, to be credible. 

Further, the Board notes that this deposit, $20,981.00 of 
which was not owed to the veteran, appears to have been 
placed in the veteran's account sometime around May 4, 2002.  
The Board notes that the veteran applied for a waiver of this 
debt on July 10, 2002, barely two months after this incorrect 
deposit.  At that time, the veteran reported that she no 
longer had any of the funds at issue in this case, which 
means that she spent over $20,000 in the course of two 
months.  

The Board finds this action consistent with a pattern of 
behavior undertaken with an intent to take unfair advantage 
of the government, by spending this money as soon as possible 
such that there would be no residual left to be returned to 
the government.

As such, the Board finds that the veteran acted in bad faith 
in keeping and spending $20,981 of benefits which she knew 
she was not entitled to, and which she knew she had been 
asked to return.  Her actions, although not undertaken 
necessarily with actual fraudulent intent, were undertaken 
with an intent to seek an unfair advantage in order to 
receive excess VA benefits to which she was not entitled.  
Waiver of recovery of the indebtedness is thus precluded by 
law in accordance with 38 U.S.C.A. § 5302(c) (West 2002) and 
38 C.F.R. § 1.965(b) (2003).

The Board finds that the provisions of 38 U.S.C.A. § 5107(b) 
(West 2002) are not applicable in this case, inasmuch as the 
evidence is not in equipoise.  The veteran's bad faith is 
shown by a preponderance of the evidence.  


ORDER

Entitlement to waiver of recovery of the overpayment of 
compensation benefits, in the amount of $20,981.00, is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



